DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/20 has been entered.
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 8/20/20. The claims 1-12, 14-18, 31 are pending. Claims 1, 3, 6, 7, 9-11, 14, 17 have been amended. Claim 31 is new. 
Response to Arguments
Applicant’s arguments, filed 8/20/20 with respect to the rejections of claims 1-7 and 11-18 under 102(b) have been fully considered and but they are not persuasive. 
Applicant argues Tsukashima refers to the “biasing element” as “the segmented portions 102 of the ring 100” where the portions “are made of nitinol and are heat set to a memorized annular shape”. Applicant submits that claim 1 as amended goes beyond using shape material or heat treated memory material as a “biasing element”. Examiner respectfully disagrees, as stated in the Specification Paragraph [0050], “the body member 101 may include a shape memory (e.g., Nitinol) hypotube into which a plurality of cuts and/or segments may be laser cut” and in Paragraph [0056] “a biasing element 103 that is integral to the body member 101”. From the descriptions provided by specification, the body member 101 is made of a Nitinol hypotube that includes spiral cut “biasing” segments. Tsukashima describes the segmented portions 102 of the ring 100 are made of nitinol and are heat set to a memorized annular shape in Paragraph [0051]. Where the ring 100 is expanded by a tool to press the ring against the annulus as stated in Paragraph [0054] and subsequent deployment of the anchors 104 into tissue allow the tissue to be cinched, Paragraph [0055]. Where the ring 100 would be biased to the contracted configuration for its 
Claim Objections
Claims 7, 17 are objected to because of the following informalities: 
Claim 7 reads “at least two biasing elements comprises an integral biasing portion”; should read “at least two biasing elements each comprise an integral biasing portion”.
Claim 17 reads “the biasing element”; should read “the at least two biasing elements”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-18 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least two biasing elements are configured to expand or contract independently of the body member”. It is unclear how the biasing elements are configured to expand independently of the body member since it appears when the biasing elements “expand or contract” the body member moves by the expansion or contraction of the biasing elements since the structure of the body member and the biasing elements are integral or at least directly attached (as stated in Paragraph [0056] of the instant specification). 
 Claims 2-12, 14-18 and 31 are rejected under 35 U.S.C. 112(a) based on dependency from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-7, 11-12, 14-18 and 31 are rejected under 35 U.S.C. 102(e) as being anticipated by Tsukashima et al (US2012/0123531) (“Tsukashima”)
Regarding claim 1, Tsukashima discloses an adjustable annuloplasty ring for percutaneous, transcatheter heart valve repair, the annuloplasty ring comprising: 
a body member (200) comprising at least three sections (first, second and third regions of body member as shown in annotated Fig. 1), wherein the body member is transitionable from an elongate insertion geometry to an annular operable geometry (Paragraph [0051]); 
a plurality of anchors (104) percutaneously deployable from the body member in the annular operable geometry to engage the annulus of a target valve (when the ring 100 is expanded by a tool to press the ring 100 against the annulus, Paragraph [0054]); 
at least two biasing elements (first and second biasing member as shown in annotated Fig. 1), wherein each biasing element is separated from any other biasing element by at least one of the at least three sections (see annotated Fig. 1), wherein the at least two biasing elements are configured to expand or contract independently of the body member (the segmented portions 102 of the ring 100 are made of 

    PNG
    media_image1.png
    525
    822
    media_image1.png
    Greyscale

Regarding claim 2, Tsukashima discloses the adjustable annuloplasty ring of claim 1, wherein the target valve is a mitral valve (Paragraph [0050]).  
Regarding claim 3, Tsukashima discloses the adjustable annuloplasty ring of claim 2, wherein the elongate insertion geometry allows percutaneous passage of the annuloplasty ring, via a catheter, into a heart of a patient comprising an endovascular delivery into the heart of the patient (Paragraph [0048]).  
Regarding claim 4, Tsukashima discloses the adjustable annuloplasty ring of claim 3, wherein the endovascular delivery into the heart comprises a trans-septal approach (Paragraph [0048]).  

Regarding claim 6, Tsukashima discloses the adjustable annuloplasty ring of claim 1, wherein the elongate insertion geometry allows percutaneous passage of the annuloplasty ring, via a catheter, into the heart of the patient comprising a trans-apical approach (Paragraph [0048]).  
Regarding claim 7, Tsukashima discloses the adjustable annuloplasty ring of claim 1, wherein the at least two biasing elements each comprise an integral biasing portion of the body member (segmented portions 102 of the ring 100 are integral, see Fig. 1).  
Regarding claim 11, Tsukashima discloses the adjustable annuloplasty ring of claim 1, wherein expansion of the at least two biasing elements decreases the anterior-posterior distance of the annuloplasty ring between 3mm and 5mm (a gap between 3mm and 5mm is left between the female 110 and male snap 112 after the anchors are deployed before snapping the ends together, Paragraph [0055]).  
Regarding claim 12, Tsukashima discloses the adjustable annuloplasty ring of claim 1, wherein the annular operable geometry forms a D-shaped ring (Paragraph [0050]).  
Regarding claim 14, Tsukashima discloses the adjustable annuloplasty ring of claim 1, wherein the at least two biasing elements are configured to be actuated percutaneously by an elongate mechanical coupling extending from the biasing element, through the catheter, to a position external to a body of the patient (suture used to cinch the ring ends together, Paragraph [0055]; Examiner interprets the “biasing elements” as being actuated by the suture cinching the ring 100 together to draw the annulus into a smaller shape).  
Regarding claim 15, Tsukashima discloses the adjustable annuloplasty ring of claim 14, wherein the elongate mechanical coupling comprises a suture (Paragraph [0055]).  
Regarding claim 16, Tsukashima discloses the adjustable annuloplasty ring of claim 14, wherein the mechanical coupling comprises a cable (may use a wire, Paragraph [0055]).  
Regarding claim 17, Tsukashima the adjustable annuloplasty ring of claim 1, wherein actuation of the biasing element comprises releasing the at least two biasing elements (after the expansion tool is removed and the ring 100 is snapped at its ends, Paragraph [0055]-[0056]).  

Regarding claim 31, Tsukashima discloses the adjustable annuloplasty ring of claim 1, wherein the at least two biasing elements comprise a first biasing element (first biasing element, see annotated Fig. 1) and a second biasing element (second biasing element, see annotated Fig. 1), wherein the at least three sections comprise a first posterior region (first region of body member, see annotated Fig. 1), a second posterior region (second region of body member, see annotated Fig. 1) and an anterior region (third region of body member, see annotated Fig. 1), and wherein the first biasing element is disposed between the first posterior region and the anterior region (see annotated Fig. 1) and the second biasing element is disposed between the second posterior region and the anterior region (see annotated Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsukashima (US2012/0123531) in view of Lashinski et al (US2002/0151961) (“Lashinski”). 
Regarding claim 8, Tsukashima discloses the adjustable annuloplasty ring of claim 7; yet, is silent regarding wherein the integral biasing portion of the body member comprises a spiral cut in a portion of the body member to form a spiral shape in the body member that is expandable to the expanded state 
Regarding claim 9, Tsukashima discloses the adjustable annuloplasty ring of claim 1, and Tsukashima further discloses the first and second regions of the body member comprises first (male snap connector 112, see Fig. 1) and second segments (female snap connector 110, see Fig. 1), the at least two biasing elements configured to be disposed in a relaxed state when the annuloplasty ring is in the contracted state (after the expansion tool is removed) and configured to be disposed in an extended strained state when the annuloplasty ring is in the expanded state (when the ring 100 is expanded by a tool to press the ring against the annulus, Paragraph [0054]).  Tsukashima is silent regarding wherein the at least two biasing elements comprises a spring. Lashinski, in the same field of endeavor, teaches a mitral valve repair device 320 that transitions from an elongate configuration to an arcuate configuration to engage the annulus and remodel it (Paragraph [0130] of Lashinski). Where the device 320 has a void pattern that that runs in a helical pattern down the entire length of the body of the device and forms a tightly wound helix that provides radial flexibility (Paragraph [0144]). Examiner interprets this “tightly wound helix” as a spring. Lashinski further teaches the spiral cut pattern is an equivalent structure to a “tongue and groove” cut pattern (Paragraph [0134]). It would have been obvious to one having ordinary skill in the art to have substituted the spiral cut tube forming a spring of Lashinski for the “tongue and .

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsukashima (US2012/0123531) in view of Lashinski et al (US2002/0151961) (“Lashinski”) as applied to claim 9 above, and further in view of Webler et al (US2007/0213812) (“Webler”). 
Regarding claim 10, Tsukashima/Lashinski discloses the adjustable annuloplasty ring of claim 9; yet, is silent regarding wherein one of the at least two biasing elements forces movement of a first segment in a telescopic manner into a second segment. Webler, in the same field of endeavor, teaches a device used for repairing a defective heart valve. Wherein the device is implanted in the flow path of the heart and includes distal and proximal anchoring members that are connected by cinching devices such as a telescoping assembly (Paragraph [0054], [0094] of Webler). It would have been obvious to one having ordinary skill in the art to have substituted the telescoping cinch of Webler for the male/female joint of Tsukashima since it the substitution would have the same predictable result of providing a cinch to the device for locking two ends of a valve repair device together. Where Examiner interprets the biasing force as the heat set shape of the ring 100 forcing the ends of the ring 100 in the annular geometry. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/M. M./
Examiner, Art Unit 3771

/TODD J SCHERBEL/Primary Examiner, Art Unit 3771